 Case 18-00062      Doc 132    Filed 10/29/20 Entered 10/29/20 16:30:30       Desc Main
                                Document     Page 1 of 1



                    UNITED STATES BANKRUPTCY COURT
                      NOTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                In re:
         Dennis A. Kovalsky                                   Bankruptcy Case No.
             Debtor(s)                        )                   16 B 12928
                                              )
             Plaintiff(s)                     )
           Trustee, Levey                     )                Adversary Case No.
                 v.                           )                   18 A 00062
            Defendant(s)                      )
           Linda Kovalsky                     )


     SCHEDULING ORDER ON TRUSTEE’S MOTION IN LIMINE BARRING
      ARGUMENT, TESTIMONY AND DOCUMENTS REGARDING ALL OF
         DEFENDANTS DEFENSES AND CERTAIN OF HER DENIALS

        IT IS HEREBY ORDERED THAT:
        A supplement to the motion shall be filed no later than November 12, 2020.
        The defendant shall respond by December 12, 2020.
        A reply shall by be filed by December 26, 2020.
        The status hearing on the motion is continued to January 14, 2020 at 9:30 a.m. via
Zoom.




Dated: October 29, 2020


                                                          __________________________
                                                                       Deborah L. Thorne
                                                          United States Bankruptcy Judge
